UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7781


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL KENROY BELL, a/k/a Jamaica Mike,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:09-cr-00202-BO-2)


Submitted:   February 23, 2016            Decided:   February 26, 2016



Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Kenroy Bell, Appellant Pro Se.      Eleanor T. Morales,
Stephen Aubrey West, Assistant United States Attorneys, Shailika
S. Kotiya, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael    Kenroy   Bell       appeals   the   district    court’s   order

denying     his   motion   for    a    sentence   reduction      pursuant   to   18

U.S.C. § 3582(c)(2) (2012).              We have reviewed the record and

find   no   reversible     error.        Accordingly,     we   affirm    for     the

reasons stated by the district court.                 United States v. Bell,

No. 5:09-cr-00202-BO-2 (E.D.N.C. Oct. 6, 2015).                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the    materials    before     this   court    and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                          2